Bischoff, Jr. J.
I am well content to adopt the conclusion-reached by Mr. Justice Beekman in People ex rel. Bassett v. Warden, &c.,(17 Misc. Rep. 1) that section 31 of the Liquor Tax Law was in effect on March 23, 1896, as to persons dealing in-liquors -under licenses granted under earlier acts. The respond*320ent, therefore, when selling liquor on Sunday, March 29, 1896, violated the Liquor Tax Law, which was the law in force, and was necessarily convicted under that law, for none other was violated. The assignee of the certificate who took the assignment as security for a loan is not a necessary party to the proceedings (Re Lyman v. Fagan, 26 Misc. R. 800).
Motion granted.
Settle order on notice.